
	

113 HR 2625 IH: Student Protection Act
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2625
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To protect the rights of
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Student Protection
			 Act.
		2.Congressional
			 findingsCongress
			 finds:
			(1)So-called
			 zero-tolerance weapons policies in federally funded schools are
			 being used to outlaw harmless expressions of childhood play.
			(2)So-called
			 zero-tolerance weapons policies in federally funded schools are
			 being used to teach children to be afraid of inanimate objects that are shaped
			 like guns.
			(3)A school in Grand
			 Island, Nebraska, this year demanded a three-year-old deaf boy in preschool
			 change his name because its sign language expression resembles a gun.
			(4)A seven-year-old
			 Colorado boy was suspended for throwing an imaginary hand grenade.
			(5)In Talbot County,
			 Maryland, two six-year-old boys were suspended this year for shaping their
			 fingers in the shape of guns while playing cops and robbers during
			 recess.
			(6)A 14-year-old in
			 Kentucky was not only suspended from school this year for wearing an NRA
			 T-shirt that said, protect your right, but the principal called
			 police to have him arrested.
			(7)A six-year-old
			 Palmer, Massachusetts, kindergartner who brought a plastic G.I. Joe Lego toy
			 gun on a school bus was given detention and ordered to write a letter of
			 apology to the bus driver and fellow student passengers.
			(8)This
			 government-sanctioned political correctness is traumatizing children and
			 spreading irrational fear.
			3.Declaration of
			 policy
			(a)No funds
			 appropriated pursuant to any provisions of law may be used for any educational
			 institution which punishes a student as a result of any of the following
			 actions by the student:
				(1)brandishing a
			 pastry or other food which is partially consumed in such a way that the remnant
			 resembles a gun;
				(2)possession of a
			 toy gun which is two inches or less;
				(3)possession of a
			 toy gun made of plastic snap together building blocks;
				(4)using a finger or
			 hand to simulate a gun;
				(5)vocalizing
			 imaginary firearms or munitions;
				(6)wearing a T-shirt
			 that supports Second Amendment rights;
				(7)drawing a picture
			 of, or possessing an image of, a firearm; or
				(8)using a pencil,
			 pen or other writing utensil to simulate a firearm.
				(b)Effective
			 dateThe provisions of this Act shall take effect on the date of
			 enactment of the Act.
			
